COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN THE MATTER OF D.O.,

		A Juvenile.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00285-CV

Appeal from the

65th District Court

of El Paso County, Texas

(TC#08,00534)

MEMORANDUM OPINION

 D.O., a juvenile, has filed a written request to dismiss his notice of appeal because he no
longer desires to pursue an appeal.  The request is signed by both D.O. and his attorney.  We grant
the request and dismiss the appeal.  See Tex.R.App.P. 42.1(a)(1).

						GUADALUPE RIVERA, Justice

April 2, 2009

Before Chew, C.J., McClure, and Rivera, JJ.